


Exhibit 10.9
 
DIRECTOR COMPENSATION
 
 The following compensation arrangements have been established for the Board of
Directors of the Company: All outside directors will receive an annual retainer
of $45,000. The chairpersons of Strategic Advisory Committee, the Audit
Committee, the Compensation Committee, the Risk Oversight Committee, and the
Nominating/Governance Committee will, for these services, receive retainers of
$70,000, $20,000, $20,000, $15,000, and $12,500, respectively. Additionally, the
individual filling the lead director role will receive a retainer of $50,000.
Outside directors also, receive a meeting fee of $1,500 for each Committee
meeting attended. All outside directors receive an annual grant of $100,000 of
stock. No separate compensation is paid to directors who are employees of the
Company.




